DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/04/2020 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 1 lines 5, the occurrence of “a first part the radio communication” should be amended to ----“a first part of the radio communication”---
Appropriate correction is required.

Response to Arguments
The amendment filed on 12/04/2020 has been accepted and entered. Accordingly, Claims 1, 8, 14 and 21 have been amended. 
Claims 1-27 are currently pending. 

Claim 1, the applicant argued that R1 does not disclose, suggest or give inspiration to a radio base station comprising "at least one first device that forms a cell and performs radio communication with a wireless terminal. .. a second device including a second controller that is coupled to the first controller via a network, wherein the second controller is capable of controlling at least a part of the radio communication with the wireless terminal. .. ".
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1a-b, R1-135377 clearly discloses that at least one first device/distributed schedulers of Transmission Point (TP) that forms a cell and performs radio communication with a UE wireless terminal, the first device/distributed scheduler is including a first controller that comprises a first processor, the first processor is executing a first scheduling process (e.g., loose coordinated scheduling) that includes at least a first part of a scheduling process (e.g., distributed scheduling) for the radio communication, the number of cells formed corresponds to a number of the distributed scheduler/first device (see R1-135377, page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4). R1-135377 also discloses the second device/centralized scheduler or controller including a second controller that is coupled to the first controller of the distributed scheduler/first device via a network and the second controller is capable of controlling at least part of the radio communication/ CoMP coordinated scheduled in a centralized scheduler with the wireless terminal UE of all UEs (see R1-135377, page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6). R1-135377 further discloses the second part of the scheduling process (e.g., centralized scheduler) including higher layer functions not included in the at least the first part of a scheduling process/distributed scheduler such as control of the parameter configuration of different cooperation points, whereby the radio base station/transmission point (TP) adaptively adjusts/controls the scheduling process (e.g., centralized scheduler and distributed scheduler) for the radio communication according to at least one of a plurality of radio communication control parameters configuration (e.g., CSI-RS, ZP CSI-RS, IMR cooperative configuration, Semi-static cooperative BF pattern configuration or muting pattern configuration and Resource allocation priority configuration etc.) in the level of a few to ten milliseconds (see R1-135377, page 1/3 to page 2/3 Fig.1a-b & Fig.2, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-19 and page 4/3 Fig.4 Coordinated scheduling (CS) with rank coordination).

Claims 8, 14 and 21, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over R1-135377 [hereinafter as R1-135377] “Signalling for Inter-eNB CoMP with Non-Ideal Backhaul”, 3GPP TSG-RAN WG1 meeting #75, November 2013 in view of Barbieri et al. [hereinafter as Barbieri], US 2018/0034669 A1.
Regarding claim 1, R1-135377 discloses wherein a radio base station (page 1/3 Fig.1a-b, 2 Scenarios for CoMP operation with non-ideal backhaul lines 1-4, a radio base station eNB/TP transmission point) comprising:
at least one first device that forms a cell and performs radio communication with a wireless terminal, the at least one first device including a first controller that comprises a first processor, the first processor configured to execute a first scheduling process
that includes at least a first part of a scheduling process for the radio communication, wherein the number of cells formed corresponds to a number of the at least one first device (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, distributed schedulers (i.e., first device) of TP that forms a cell and performs radio communication with a UE wireless terminal, the distributed scheduler (i.e., first device) including a first controller that comprises a first processor, the first processor is executing a first scheduling process (e.g., loose coordinated scheduling) that includes at least a first part of a scheduling process (e.g., distributed scheduling) for the radio communication, the number of cells formed corresponds to a number of the distributed scheduler/first device); and
a second device including a second controller that is coupled to the first controller via a network (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller that is coupled to the first controller of the distributed scheduler/first device via a network), wherein the second controller is capable of controlling at least a part of the radio communication with the wireless terminal (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller is capable of controlling at least part of the radio communication/ CoMP coordinated scheduled in a centralized scheduler with the wireless terminal UE), the second controller comprising a second processor, the second processor configured to execute a second scheduling process that includes at least a second part of the scheduling process for the radio communication (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) the second controller comprising a second processor, the second processor is executing a second scheduling process (e.g., tight coordinated scheduling) that includes at least a second part of the scheduling process (e.g., centralized scheduling) for the radio communication), the second part of the scheduling process including higher layer functions not included in the at least the first part of a scheduling process (page 1/3 to page 2/3 Fig.1a-b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-15, the second part of the scheduling process (e.g., centralized scheduler) including higher layer functions not included in the at least the first part of a scheduling process/distributed scheduler such as control of the parameter configuration of different cooperation points), and wherein the radio base station adaptively adjusts the scheduling process performed by the second controller and the first controller for the radio communication according to at least one of a plurality of radio communication parameters (page 1/3 to page 2/3 Fig.1a-b & Fig.2, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-19, the radio base station/transmission point adaptively adjusts/controls the scheduling process (e.g., centralized scheduler and distributed scheduler) for the radio communication according to at least one of a plurality of radio communication control parameters configuration (e.g., CSI-RS, ZP CSI-RS, IMR cooperative configuration, Semi-static cooperative BF pattern configuration or muting pattern configuration and Resource allocation priority configuration etc.) in the level of a few to ten milliseconds and page 4/3 Fig.4 Coordinated scheduling (CS) for parameters configuration). 
	Even though R1-135377 discloses wherein the radio base station adaptively adjusts the scheduling process performed by the second controller and the first controller for the radio communication according to at least one of a plurality of radio communication parameters, in the same field of endeavor, Barbieri teaches wherein the radio base station adaptively adjusts the scheduling process performed by the second controller and the first controller for the radio communication according to at least one of a plurality of radio communication parameters (Fig.23&28-29 [0382]-[0383] lines 1-6, the radio RAN base station adaptively adjusts the scheduling process performed by the BBU second controller and the RRU first controller for the radio communication according to one of a plurality of received radio communication parameters/the scheduling parameters including frequency-domain allocation size, modulation and coding schemes, number of grants, pattern of usable subframe etc. and Fig.23 [0330] lines 1-13, the radio RAN 2300 base station comprises the BBU second controller and the RRU first controller and the adaptive fronthaul protocol used on the fronthaul link for communication between the RRU and the BBU referred to as (FIP) fronthaul-over-IP and Fig.4 [0093] lines 1-3, the BBU is managing and controlling the operation of the RRU by reading/writing scheduling parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 to incorporate the teaching of Barbieri in order to improve the timing alignment accuracy.
	It would have been beneficial to use the at least one BBU which adapts certain scheduling parameters based on a measured fronthaul quality, report from the at least one RRU, traffic, performance requirement, congestion information, or a combination thereof. The scheduling parameters may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of the scheduling with respect to the time index it refers to, or a combination thereof as taught by Barbieri to have incorporated in the system of R1-135377 to provide for increased flexibility and improved reliability. (Barbieri, Fig.3 [0060] lines 1-8, Fig.4 [0093] lines 1-3, Fig.23 [0330] lines 1-13 and Fig.23&28-29 [0382]-[0383] lines 1-6)

Regarding claim 8, R1-135377 discloses wherein a central apparatus (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler apparatus) comprising:
a second processor configured to be coupled to at least one distributed apparatus via a network (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller apparatus including a second controller that is coupled to the first controller of the distributed scheduler apparatus via a network, the second controller comprising a second processor), the at least one distributed apparatus forms a cell and includes a radio communicator and a first processor (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, distributed schedulers apparatus of TP that forms a cell and includes a radio communicator for performing radio communication with a UE wireless terminal, the distributed scheduler apparatus including a first controller that comprises a first processor), the radio communicator configured to perform a radio communication (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, apparatus of TP including a radio communicator that performs a radio communication), 
wherein the second processor is capable of controlling at least a part of the radio communication (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller/processor is capable of controlling at least part of the radio communication/ CoMP coordinated scheduled in a centralized scheduler with the wireless terminal UE), 
and the first processor configured to execute a first scheduling process that includes at least a first part of a scheduling process for the radio communication (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, the first processor is executing a first scheduling process (e.g., loose coordinated scheduling) that includes at least a first part of a scheduling process (e.g., distributed scheduling) for the radio communication), wherein the number of cells formed corresponds to a number of the at least one distributed apparatus (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, the number of cells formed corresponds to a number of the distributed scheduler/first device),
wherein the second processor is configured to execute a second scheduling process that includes at least a second part of the scheduling process for the radio communication (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, the second processor is executing a second scheduling process (e.g., tight coordinated scheduling) that includes at least a second part of the scheduling process (e.g., centralized scheduling) for the radio communication), the second part of the scheduling process including higher layer functions not included in the at least the first part of a scheduling process (page 1/3 to page 2/3 Fig.1a-b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-15, the second part of the scheduling process (e.g., centralized scheduler) including higher layer functions not included in the at least the first part of a scheduling process/distributed scheduler such as control of the parameter configuration of different cooperation points), and wherein the scheduling process performed by the second processor and the first processor for the radio communication is adaptively adjusted according to at least one of a plurality of radio communication parameters (page 1/3 to page 2/3 Fig.1a-b & Fig.2, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-19, the scheduling process (e.g., centralized scheduler and distributed scheduler) performed by the second processor and the first processor for the radio communication is adaptively adjusted/ controlled according to at least one of a plurality of radio communication control parameters configuration (e.g., CSI-RS, ZP CSI-RS, IMR cooperative configuration, Semi-static cooperative BF pattern configuration or muting pattern configuration and Resource allocation priority configuration etc.) in the level of a few to ten milliseconds and page 4/3 Fig.4 Coordinated scheduling (CS) for parameters configuration).
	Even though R1-135377 discloses wherein the scheduling process performed by the second processor and the first processor for the radio communication is adaptively adjusted according to at least one of a plurality of radio communication parameters, in the same field of endeavor, Barbieri teaches the scheduling process performed by the second processor and the first processor for the radio communication is adaptively adjusted according to at least one of a plurality of radio communication parameters (Fig.23&28-29 [0382]-[0383] lines 1-6, the scheduling process performed by the BBU second processor/controller and the RRU first processor/controller for the radio communication is adaptively adjusted according to one of a plurality of received radio communication parameters/the scheduling parameters including frequency-domain allocation size, modulation and coding schemes, number of grants, pattern of usable subframe etc. and Fig.23 [0330] lines 1-13, the radio RAN 2300 base station comprises the BBU second controller and the RRU first controller and the adaptive fronthaul protocol used on the fronthaul link for communication between the RRU and the BBU referred to as (FIP) fronthaul-over-IP and Fig.4 [0093] lines 1-3, the BBU is managing and controlling the operation of the RRU by reading/writing scheduling parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 to incorporate the teaching of Barbieri in order to improve the timing alignment accuracy.
	It would have been beneficial to use the at least one BBU which adapts certain scheduling parameters based on a measured fronthaul quality, report from the at least one RRU, traffic, performance requirement, congestion information, or a combination thereof. The scheduling parameters may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of the scheduling with respect to the time index it refers to, or a combination thereof as taught by Barbieri to have incorporated in the system of R1-135377 to provide for increased flexibility and improved reliability. (Barbieri, Fig.3 [0060] lines 1-8, Fig.4 [0093] lines 1-3, Fig.23 [0330] lines 1-13 and Fig.23&28-29 [0382]-[0383] lines 1-6)

Regarding claim 14, R1-135377 discloses wherein a distributed apparatus (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, distributed schedulers apparatus) comprising:
a radio communicator that forms a cell and is configured to perform a radio communication (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, distributed schedulers apparatus of TP that forms a cell and is configured to perform a radio communication with a UE wireless terminal, the distributed scheduler (i.e., first device) including a first controller that comprises a first processor); and
a first processor coupled to a central apparatus via a network (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, the first controller of the distributed scheduler/first device is coupled to a centralized scheduler or controller (i.e., second device) including a second controller via a network), the first processor configured to control a first part the radio communication (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, the distributed scheduler (i.e., first device) including a first controller that comprises a first processor, the first processor is executing a first scheduling process and is configured to control a first part of (e.g., distributed scheduling) the radio communication), the central apparatus including a second processor (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller, the second controller comprising a second processor), the second processor configured to execute a second scheduling process that includes at least a second part of a scheduling process for the radio communication and capable of controlling at least a part of the radio communication (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, the second processor is executing a second scheduling process (e.g., tight coordinated scheduling) that includes at least a second part of the scheduling process (e.g., centralized scheduling) for the radio communication and centralized scheduler or controller (i.e., second device) including a second controller is capable of controlling at least part of the radio communication/ CoMP coordinated scheduled in a centralized scheduler with the wireless terminal UE),
wherein the first processor is configured to execute a first scheduling process that includes at least a first part of the scheduling process for the radio communication (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, the distributed scheduler (i.e., first device) including a first controller that comprises a first processor, the first processor is executing a first scheduling process (e.g., loose coordinated scheduling) that includes at least a first part of a scheduling process (e.g., distributed scheduling) for the radio communication), the second part of the scheduling process including higher layer functions not included in the at least the first part of a scheduling process (page 1/3 to page 2/3 Fig.1a-b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-15, the second part of the scheduling process (e.g., centralized scheduler) including higher layer functions not included in the at least the first part of a scheduling process/distributed scheduler such as control of the parameter configuration of different cooperation points), and wherein the scheduling process performed by the second processor and the first processor for the radio communication is adaptively adjusted according to at least one of a plurality of radio communication parameters (page 1/3 to page 2/3 Fig.1a-b & Fig.2, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-19, the scheduling process (e.g., centralized scheduler and distributed scheduler) performed by the second processor and the first processor for the radio communication is adaptively adjusted/controlled according to at least one of a plurality of radio communication control parameters configuration (e.g., CSI-RS, ZP CSI-RS, IMR cooperative configuration, Semi-static cooperative BF pattern configuration or muting pattern configuration and Resource allocation priority configuration etc.) in the level of a few to ten milliseconds and page 4/3 Fig.4 Coordinated scheduling (CS) for parameters configuration).
	Even though R1-135377 discloses wherein the scheduling process performed by the second processor and the first processor for the radio communication is adaptively adjusted according to at least one of a plurality of radio communication parameters, in the same field of endeavor, Barbieri teaches the scheduling process performed by the second processor and the first processor for the radio communication is adaptively adjusted according to at least one of a plurality of radio communication parameters (Fig.23&28-29 [0382]-[0383] lines 1-6, the scheduling process performed by the BBU second processor/controller and the RRU first processor/controller for the radio communication is adaptively adjusted according to one of a plurality of received radio communication parameters/the scheduling parameters including frequency-domain allocation size, modulation and coding schemes, number of grants, pattern of usable subframe etc. and Fig.23 [0330] lines 1-13, the radio RAN 2300 base station comprises the BBU second controller and the RRU first controller and the adaptive fronthaul protocol used on the fronthaul link for communication between the RRU and the BBU referred to as (FIP) fronthaul-over-IP and Fig.4 [0093] lines 1-3, the BBU is managing and controlling the operation of the RRU by reading/writing scheduling parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 to incorporate the teaching of Barbieri in order to improve the timing alignment accuracy.
	It would have been beneficial to use the at least one BBU which adapts certain scheduling parameters based on a measured fronthaul quality, report from the at least one RRU, traffic, performance requirement, congestion information, or a combination thereof. The scheduling parameters may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of the scheduling with respect to the time index it refers to, or a combination thereof as taught by Barbieri to have incorporated in the system of R1-135377 to provide for increased flexibility and improved reliability. (Barbieri, Fig.3 [0060] lines 1-8, Fig.4 [0093] lines 1-3, Fig.23 [0330] lines 1-13 and Fig.23&28-29 [0382]-[0383] lines 1-6)

Regarding claim 21, R1-135377 discloses wherein a method of scheduling radio communication (page 1/3 Fig.1a-b, 2 Scenarios for CoMP operation with non-ideal backhaul lines 1-4, method of scheduling radio communication) comprising:
performing radio communication with a wireless terminal in at least one first device, the at least one first device forming a cell, wherein the number of cells formed corresponds to a number of the at least one first device (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, distributed schedulers (i.e., first device) of TP that forms a cell and performs radio communication with a UE wireless terminal, the number of cells formed corresponds to a number of the distributed scheduler/first device); 
executing a first scheduling process, in the at least one first device, that includes at least a first part of a scheduling process for the radio communication (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, the distributed scheduler (i.e., first device) including a first controller that comprises a first processor, the first processor is executing a first scheduling process (e.g., loose coordinated scheduling) that includes at least a first part of a scheduling process (e.g., distributed scheduling) for the radio communication);
coupling a second device, that is capable of controlling at least a part of the radio communication with the wireless terminal, to the at least one first device via a network (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller that is coupled to the first controller of the distributed scheduler/first device via a network and centralized scheduler or controller (i.e., second device) including a second controller is capable of controlling at least part of the radio communication/ CoMP coordinated scheduled in a centralized scheduler with the wireless terminal UE);
executing, in the second device, a second scheduling process that includes at least a second part of the scheduling process for the radio communication (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller, the second controller comprising a second processor, the second processor is executing a second scheduling process (e.g., tight coordinated scheduling) that includes at least a second part of the scheduling process (e.g., centralized scheduling) for the radio communication), the second part of the scheduling process including higher layer functions not included in the at least the first part of a scheduling process (page 1/3 to page 2/3 Fig.1a-b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-15, the second part of the scheduling process (e.g., centralized scheduler) including higher layer functions not included in the at least the first part of a scheduling process/distributed scheduler such as control of the parameter configuration of different cooperation points); and adaptively adjusting the scheduling process performed by the second device and the at least one first device for the radio communication according to at least one of a plurality of radio communication parameters (page 1/3 to page 2/3 Fig.1a-b & Fig.2, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-19, the radio base station/transmission point adaptively adjusts/controls the scheduling process (e.g., centralized scheduler and distributed scheduler) performed by the second device and the first device for the radio communication according to at least one of a plurality of radio communication control parameters configuration (e.g., CSI-RS, ZP CSI-RS, IMR cooperative configuration, Semi-static cooperative BF pattern configuration or muting pattern configuration and Resource allocation priority configuration etc.) in the level of a few to ten milliseconds and page 4/3 Fig.4 Coordinated scheduling (CS) for parameters configuration).
	Even though R1-135377 discloses wherein adaptively adjusting the scheduling process performed by the second device and the at least one first device for the radio communication according to at least one of a plurality of radio communication parameters, in the same field of endeavor, Barbieri teaches wherein adaptively adjusting the scheduling process performed by the second device and the at least one first device for the radio communication according to at least one of a plurality of radio communication parameters (Fig.23&28-29 [0382]-[0383] lines 1-6, adaptively adjusting the scheduling process performed by the BBU second processor/controller device and the RRU first processor/ controller device for the radio communication according to one of a plurality of received radio communication parameters/the scheduling parameters including frequency-domain allocation size, modulation and coding schemes, number of grants, pattern of usable subframe etc. and Fig.23 [0330] lines 1-13, the radio RAN 2300 base station comprises the BBU second controller and the RRU first controller and the adaptive fronthaul protocol used on the fronthaul link for communication between the RRU and the BBU referred to as (FIP) fronthaul-over-IP and Fig.4 [0093] lines 1-3, the BBU is managing and controlling the operation of the RRU by reading/writing scheduling parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 to incorporate the teaching of Barbieri in order to improve the timing alignment accuracy.
	It would have been beneficial to use the at least one BBU which adapts certain scheduling parameters based on a measured fronthaul quality, report from the at least one RRU, traffic, performance requirement, congestion information, or a combination thereof. The scheduling parameters may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of the scheduling with respect to the time index it refers to, or a combination thereof as taught by Barbieri to have incorporated in the system of R1-135377 to provide for increased flexibility and improved reliability. (Barbieri, Fig.3 [0060] lines 1-8, Fig.4 [0093] lines 1-3, Fig.23 [0330] lines 1-13 and Fig.23&28-29 [0382]-[0383] lines 1-6)




Claims 2-5, 9-13, 15-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over R1-135377 [hereinafter as R1-135377] “Signalling for Inter-eNB CoMP with Non-Ideal Backhaul”, 3GPP TSG-RAN WG1 meeting #75, November 2013 in view of Barbieri et al. [hereinafter as Barbieri], US 2018/0034669 A1 further in view of Himayat et al. [hereinafter as Himayat], US 2016/0119939 A1.
Regarding claim 2, R1-135377 and Barbieri disclosed all the elements of claim 1 as stated above wherein Barbieri further discloses the first scheduling process comprises processing of a dividing or a combining of upper packets (Fig.14 [0232], the scheduling process comprises processing of a dividing or a combination of data packets).                                                                                                                                      	Even though R1-135377 and Barbieri discloses wherein the first scheduling process comprises processing of a dividing or a combining of upper packets, in the same field of endeavor, Himayat teaches wherein the first scheduling process comprises processing of a dividing or a combining of upper packets (Fig.1-2 [0015] lines 1-25, the first scheduling process comprises processing of a dividing or a combining of upper packets in an evolved packet core (EPC) and Fig.3A-B [0043] lines 1-20, the first scheduling comprises processing of a dividing or a combining of upper packets in the packet buffers 332a, 334a for WLAN stacks 344a-b).                             	                                                     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0024] lines 1-15 and Fig.3A-B [0043] lines 1-20)


Regarding claim 3, R1-135377 and Barbieri disclosed all the elements of claim 1 as stated above wherein Barbieri further discloses the second scheduling process comprises processing of a dividing or a combining of upper packets (Fig.14 [0232], the scheduling process comprises processing of a dividing or a combination of data packets).                                                                                                                                     	Even though R1-135377 and Barbieri discloses wherein the second scheduling process comprises processing of a dividing or a combining of upper packets, in the same field of endeavor, Himayat teaches wherein the second scheduling process comprises processing of a dividing or a combining of upper packets (Fig.1-2 [0015] lines 1-25, the second scheduling process comprises processing of a dividing or a combining of upper packets in an evolved packet core (EPC) and Fig.3A-B [0043] lines 1-20, the second scheduling comprises processing of a dividing or a combining of upper packets in the packet buffers 332a, 334a for LTE stacks 342a-b).                             	                                                                	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0024] lines 1-15 and Fig.3A-B [0043] lines 1-20)


Regarding claim 4, R1-135377 and Barbieri disclosed all the elements of claim 1 as stated above.                                                                                                                                       	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process comprises processing of segmentation and concatenation of data, and the second scheduling process includes at least processing of routing, in the same field of endeavor, Himayat teaches wherein the first scheduling process comprises processing of segmentation and concatenation of data (Fig.1-2 [0029] lines 1-14, the first scheduling process comprises processing of PDU segmentation and concatenation of data to align with medium access control (MAC) scheduler notification), and                                                                                                              the second scheduling process includes at least processing of routing (Fig.1-2 [0039] lines 1-25, the second scheduling process includes at least processing of routing packets through an S5/S8 bearer).                             	                                                   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                                                                                                  	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15, Fig.1-2 [0029] lines 1-14 and Fig.1-2 [0039] lines 1-25)


Regarding claim 5, R1-135377 and Barbieri disclosed all the elements of claim 1 as stated above.                                                                                                                                    	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process in the first processor includes radio link control (RLC) processing, in the same field of endeavor, Himayat teaches wherein the first scheduling process in the first processor includes radio link control (RLC) processing (Fig.1-2 [0029] lines 1-14, the first scheduling process in the first processor includes radio link control (RLC) processing for RLC layer aggregation that matches the PLC PDU sizes).                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15 and Fig.1-2 [0029] lines 1-14)


Regarding claim 9, R1-135377 and Barbieri disclosed all the elements of claim 8 as stated above wherein Barbieri further discloses the second scheduling process in the second processor comprises processing of a dividing or a combining of upper packets(Fig.14 [0232], the scheduling process comprises processing of a dividing or a combination of data packets).                                                                                                                                      	Even though R1-135377 and Barbieri disclose the second scheduling process in the second processor comprises processing of a dividing or a combining of upper packets, in the same field of endeavor, Himayat teaches wherein the second scheduling process in the second processor comprises processing of a dividing or a combining of upper packets (Fig.1-2 [0015] lines 1-25, the second scheduling process comprises processing of a dividing or a combining of upper packets in an evolved packet core (EPC) and Fig.3A-B [0043] lines 1-20, the second scheduling process comprises processing of a dividing or a combining of upper packets in the packet buffers 332a, 334a for LTE stacks 342a-b).                                                                                         	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0024] lines 1-15 and Fig.3A-B [0043] lines 1-20)


Regarding claim 10, R1-135377 and Barbieri disclosed all the elements of claim 8 as stated above.                                                                                                                                     	However, R1-135377 and Barbieri does not explicitly discloses wherein the second scheduling process in the second processor includes at least processing of routing, in the same field of endeavor, Himayat teaches wherein the second scheduling process in the second processor includes at least processing of routing (Fig.1-2 [0039] lines 1-25, the second scheduling process in the second processor includes at least processing of routing packets through an S5/S8 bearer).                             	                     	                                                         	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15 and Fig.1-2 [0039] lines 1-25)


Regarding claim 11, R1-135377 and Barbieri disclosed all the elements of claim 8 as stated above.                                                                                                                                 	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process in the first processor includes processing of segmentation and concatenation of data, in the same field of endeavor, Himayat teaches wherein the first scheduling process in the first processor includes processing of segmentation and concatenation of data (Fig.1-2 [0029] lines 1-14, the first scheduling process in the first processor comprises processing of PDU segmentation and concatenation of data to align with medium access control (MAC) scheduler notification).                             	                                                   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15 and Fig.1-2 [0029] lines 1-14)


Regarding claim 12, R1-135377 and Barbieri disclosed all the elements of claim 8 as stated above.
           However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process in the first processor includes processing of segmentation and concatenation of data, and the second scheduling process in the second processor includes at least processing of routing, in the same field of endeavor, Himayat teaches wherein the first scheduling process in the first processor includes processing of segmentation and concatenation of data (Fig.1-2 [0029] lines 1-14, the first scheduling process in the first processor comprises processing of PDU segmentation and concatenation of data to align with medium access control (MAC) scheduler notification), and the second scheduling process in the second processor includes at least processing of routing (Fig.1-2 [0039] lines 1-25, the second scheduling process in the second processor includes at least processing of routing packets through an S5/S8 bearer).                             	                       	                                                           	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15, Fig.1-2 [0029] lines 1-14 and Fig.1-2 [0039] lines 1-25)

Regarding claim 13, R1-135377 and Barbieri disclosed all the elements of claim 8 as stated above.                                                                                                                                     	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process in the first processor includes radio link control (RLC) processing, in the same field of endeavor, Himayat teaches wherein the first scheduling process in the first processor includes radio link control (RLC) processing (Fig.1-2 [0029] lines 1-14, the first scheduling process in the first processor includes radio link control (RLC) processing for RLC layer aggregation that matches the PLC PDU sizes).                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15 and Fig.1-2 [0029] lines 1-14)


Regarding claim 15, R1-135377 and Barbieri disclosed all the elements of claim 14 as stated above wherein Barbieri further discloses the first scheduling process in the first processor comprises processing of a dividing or a combining of upper packets (Fig.14 [0232], the scheduling process comprises processing of a dividing or a combination of data packets).                                                                                                                                   	Even though R1-135377 and Barbieri discloses wherein the first scheduling process in the first processor comprises processing of a dividing or a combining of upper packets, in the same field of endeavor, Himayat teaches wherein the first scheduling process in the first processor comprises processing of a dividing or a combining of upper packets (Fig.1-2 [0015] lines 1-25, the first scheduling process comprises processing of a dividing or a combining of upper packets in an evolved packet core (EPC) and Fig.3A-B [0043] lines 1-20, the first scheduling comprises processing of a dividing or a combining of upper packets in the packet buffers 332a, 334a for WLAN stacks 344a-b).                             	                                                                                       	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0024] lines 1-15 and Fig.3A-B [0043] lines 1-20)


Regarding claim 16, R1-135377 and Barbieri disclosed all the elements of claim 14 as stated above wherein Barbieri further discloses the second scheduling process in the second processor comprises processing of a dividing or a combining of upper packets (Fig.14 [0232], the scheduling process comprises processing of a dividing or a combination of data packets).                                                                                                                                       	Even though R1-135377 and Barbieri discloses wherein the second scheduling process in the second processor comprises processing of a dividing or a combining of upper packets, in the same field of endeavor, Himayat teaches wherein the second scheduling process in the second processor comprises processing of a dividing or a combining of upper packets (Fig.1-2 [0015] lines 1-25, the second scheduling process comprises processing of a dividing or a combining of upper packets in an evolved packet core (EPC) and Fig.3A-B [0043] lines 1-20, the second scheduling comprises processing of a dividing or a combining of upper packets in the packet buffers 332a, 334a for LTE stacks 342a-b).                             	                                                                                        	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0024] lines 1-15 and Fig.3A-B [0043] lines 1-20)

Regarding claim 17, R1-135377 and Barbieri disclosed all the elements of claim 14 as stated above.                                                                                                                                    	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process in the first processor includes processing of segmentation and concatenation of data, in the same field of endeavor, Himayat teaches wherein the first scheduling process in the first processor includes processing of segmentation and concatenation of data (Fig.1-2 [0029] lines 1-14, the first scheduling process comprises processing of PDU segmentation and concatenation of data to align with medium access control (MAC) scheduler notification).                             	                                                   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15 and Fig.1-2 [0029] lines 1-14)


Regarding claim 18, R1-135377 and Barbieri disclosed all the elements of claim 14 as stated above.                                                                                                                                     	However, R1-135377 and Barbieri does not explicitly discloses wherein the second scheduling process includes at least processing of routing, in the same field of endeavor, Himayat teaches wherein the second scheduling process includes at least processing of routing (Fig.1-2 [0039] lines 1-25, the second scheduling process includes at least processing of routing packets through an S5/S8 bearer).                             	                                                                                                  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15 and Fig.1-2 [0039] lines 1-25)


Regarding claim 19, R1-135377 and Barbieri disclosed all the elements of claim 14 as stated above.                                                                                                                                       	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process comprises processing of segmentation and concatenation of data, and the second scheduling process includes at least processing of routing, in the same field of endeavor, Himayat teaches wherein the first scheduling process comprises processing of segmentation and concatenation of data (Fig.1-2 [0029] lines 1-14, the first scheduling process comprises processing of PDU segmentation and concatenation of data to align with medium access control (MAC) scheduler notification), and the second scheduling process includes at least processing of routing (Fig.1-2 [0039] lines 1-25, the second scheduling process includes at least processing of routing packets through an S5/S8 bearer).                             	                                                            	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0029] lines 1-14 and Fig.1-2 [0039] lines 1-25)

Regarding claim 20, R1-135377 and Barbieri disclosed all the elements of claim 14 as stated above.                                                                                                                                     	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process in the first processor includes radio link control (RLC) processing, in the same field of endeavor, Himayat teaches wherein the first scheduling process in the first processor includes radio link control (RLC) processing (Fig.1-2 [0029] lines 1-14, the first scheduling process in the first processor includes radio link control (RLC) processing for RLC layer aggregation that matches the PLC PDU sizes).                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15 and Fig.1-2 [0029] lines 1-14)


Regarding claim 22, R1-135377 and Barbieri disclosed all the elements of claim 21 as stated above wherein Barbieri further discloses the first scheduling process comprises a dividing or a combining of upper packets (Fig.14 [0232], the scheduling process comprises processing of a dividing or a combination of data packets).                                          	Even though R1-135377 and Barbieri discloses wherein the first scheduling process comprises a dividing or a combining of upper packets, in the same field of endeavor, Himayat teaches wherein the first scheduling process comprises a dividing or a combining of upper packets (Fig.1-2 [0015] lines 1-25, the first scheduling process comprises processing of a dividing or a combining of upper packets in an evolved packet core (EPC) and Fig.3A-B [0043] lines 1-20, the first scheduling comprises processing of a dividing or a combining of upper packets in the packet buffers 332a, 334a for WLAN stacks 344a-b).                             	                                                     	                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0024] lines 1-15 and Fig.3A-B [0043] lines 1-20)


Regarding claim 23, R1-135377 and Barbieri disclosed all the elements of claim 21 as stated above wherein Barbieri further discloses the second scheduling process comprises a dividing or a combining of upper packets (Fig.14 [0232], the scheduling process comprises processing of a dividing or a combination of data packets).                  	Even though R1-135377 and Barbieri discloses wherein the second scheduling process comprises a dividing or a combining of upper packets, in the same field of endeavor, Himayat teaches wherein the second scheduling process comprises a dividing or a combining of upper packets (Fig.1-2 [0015] lines 1-25, the second scheduling process comprises processing of a dividing or a combining of upper packets in an evolved packet core (EPC) and Fig.3A-B [0043] lines 1-20, the second scheduling comprises processing of a dividing or a combining of upper packets in the packet buffers 332a, 334a for LTE stacks 342a-b).                             	                                                                	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                     	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0015] lines 1-25, Fig.1-2 [0024] lines 1-15 and Fig.3A-B [0043] lines 1-20)


Regarding claim 24, R1-135377 and Barbieri disclosed all the elements of claim 21 as stated above. 
	However, R1-135377 and Barbieri does not explicitly discloses wherein the first scheduling process includes segmentation and concatenation of data, in the same field of endeavor, Himayat teaches where the first scheduling process includes segmentation and concatenation of data (Fig.1-2 [0029] lines 1-14, the first scheduling process comprises processing of PDU segmentation and concatenation of data to align with medium access control (MAC) scheduler notification).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                                                                                                  	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15, Fig.1-2 [0029] lines 1-14 and Fig.1-2 [0039] lines 1-25)

Regarding claim 25, R1-135377 and Barbieri disclosed all the elements of claim 21 as stated above.
	However, R1-135377 and Barbieri does not explicitly discloses wherein the second scheduling process includes a processing of routing, in the same field of endeavor, Himayat teaches wherein the second scheduling process includes a processing of routing (Fig.1-2 [0039] lines 1-25, the second scheduling process includes at least processing of routing packets through an S5/S8 bearer).                             	                                                   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of Himayat in order to provide high data rate, low latency, packet optimization and improved system capacity and coverage.                                                                                                                  	It would have been beneficial to use LTE and WLAN schedulers 352a, 354a which schedule transmission of the data and may request data from the packet buffers 332a, 334a for the LTE and WLAN stacks 342a, 344a. The radio access interface 442b, 444b may request and/or pull data when transmission opportunities become available. Coordination amongst the lower layer scheduling functions may be performed by exchanging scheduling metrics, resources available for allocation, etc. using the LTE and WLAN schedulers (452b, 454b) as taught by Himayat to have incorporated in the system of R1-135377 and Barbieri to optimize bearer split decisions across multiple UEs. (Himayat, Fig.1-2 [0024] lines 1-15, Fig.1-2 [0029] lines 1-14 and Fig.1-2 [0039] lines 1-25)


Claims 6-7 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over R1-135377 [hereinafter as R1-135377] “Signalling for Inter-eNB CoMP with Non-Ideal Backhaul”, 3GPP TSG-RAN WG1 meeting #75, November 2013 in view of Barbieri et al. [hereinafter as Barbieri], US 2018/0034669 A1 further in view of R3-160829 [hereinafter as R3-160829] “Overall Radio Protocol and NW architecture for NR”, TSG-RAN WG3 meeting #91bis, April 2016.
Regarding claim 6, R1-135377 and Barbieri disclosed all the elements of claim 1 as stated above wherein R1-135377 further discloses the first controller is a distributed unit (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, the distributed scheduler (i.e., first device) including a first controller).
	Even though R1-135377 and Barbieri discloses wherein the first controller is a distributed unit, in the same field of endeavor, R3-160829 teaches the first controller is a distributed unit (page 3 NR operation mode, a first controller is a distributed unit (DU) of NR node and page 17 Overall architecture, a first controller is a distributed unit (4G 5G DU) of remote DU site for the radio NR communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of R3-160829 in order to achieve communication with efficient use of radio resources.
	It would have been beneficial to use a first controller which is a distributed unit (DU) of NR node as taught by R3-160829 to have incorporated in the system of R1-135377 and Barbieri to achieve communication with efficient use of radio resources. (R3-160829, page 3 NR operation mode, page 14 CU-DU split with Open I/F and page 17 Overall architecture)

Regarding claim 7, R1-135377 and Barbieri disclosed all the elements of claim 1 as stated above wherein R1-135377 further discloses the second controller is a central unit (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller).
	Even though R1-135377 and Barbieri discloses wherein the second controller is a central unit, R3-160829 teaches the second controller is a central unit (page 3 NR operation mode, a second controller is a central unit (CU) of NR node and page 17 Overall architecture, a second controller is a central unit (4G 5G CU) of central CU site for the radio NR communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of R3-160829 in order to achieve communication with efficient use of radio resources.
	It would have been beneficial to use a second controller which is a central unit (CU) of NR node as taught by R3-160829 to have incorporated in the system of R1-135377 and Barbieri to achieve communication with efficient use of radio resources. (R3-160829, page 3 NR operation mode, page 14 CU-DU split with Open I/F and page 17 Overall architecture)

Regarding claim 26, R1-135377 and Barbieri disclosed all the elements of claim 21 as stated above wherein R1-135377 further discloses the at least one first device is a distributed unit (page 1/3 Fig.1a, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with loose coordination lines 1-4, the distributed scheduler (i.e., first device) including a first controller).
	Even though R1-135377 and Barbieri discloses wherein the at least one first device is a distributed unit, in the same field of endeavor, R3-160829 teaches the at least one first device is a distributed unit (page 3 NR operation mode, a first controller of the first device is a distributed unit (DU) of NR node and page 17 Overall architecture, a first controller of the first device is a distributed unit (4G 5G DU) of remote DU site for the radio NR communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of R3-160829 in order to achieve communication with efficient use of radio resources.
	It would have been beneficial to use a first controller which is a distributed unit (DU) of NR node as taught by R3-160829 to have incorporated in the system of R1-135377 and Barbieri to achieve communication with efficient use of radio resources. (R3-160829, page 3 NR operation mode, page 14 CU-DU split with Open I/F and page 17 Overall architecture)

Regarding claim 27, R1-135377 and Barbieri disclosed all the elements of claim 21 as stated above wherein R1-135377 further discloses the second device is a central unit (page 1/3 to page 2/3 Fig.1b, 2 Scenarios for CoMP operation with non-ideal backhaul: Scenarios with tight coordination lines 1-6, centralized scheduler or controller (i.e., second device) including a second controller).
	Even though R1-135377 and Barbieri discloses wherein the second controller is a central unit, R3-160829 teaches the second device is a central unit (page 3 NR operation mode, a second controller device is a central unit (CU) of NR node and page 17 Overall architecture, a second controller device is a central unit (4G 5G CU) of central CU site for the radio NR communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified R1-135377 and Barbieri to incorporate the teaching of R3-160829 in order to achieve communication with efficient use of radio resources.
	It would have been beneficial to use a second controller which is a central unit (CU) of NR node as taught by R3-160829 to have incorporated in the system of R1-135377 and Barbieri to achieve communication with efficient use of radio resources. (R3-160829, page 3 NR operation mode, page 14 CU-DU split with Open I/F and page 17 Overall architecture)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fukuta et al. (US Patent. No.: US 9877351 B2) teaches Mobile Communication System, User Terminal, and Base Station.

Walke (Pub. No.: US 2017/0134298 A1) teaches System and Methods for Improving Support of a Virtual Subscriber Identity Module (SIM) in a Multi-SIM Wireless Communication Device. 

Vutukuri et al. (Pub. No.: US 2016/0073265 A1) teaches Method and Apparatus for Authenticating a Network Entity Using Unlicensed Wireless Spectrum.

Jung et al. (Pub. No.: US 2018/0077608 A1) teaches Source ID-Based Packet Filtering Method in Wireless Communication System and Terminal Using Method.

Loehr et al. (Pub. No.: US 2017/0257876 A1) teaches Logical Channel Prioritization Procedure for SideLink Logical Channels.

Wu et al. (Pub. No.: US 2016/0285935 A1) teaches Point-to-MultiPoint Broadcast Assisted Vehicle-to-X Broadcast.

Jarrahi Khamench et al. (Pub. No.: US 2016/0198352 A1) teaches System and Methods for Improving Data Performance Via Deliberate Hybrid Automatic Repeat Request (HARQ) Acknowledgment (ACK) and Fast Radio Link Control (RLC) Non-acknowledgment (NACK) in a Multi-Subscriber Identity Module (SIM) Wireless Communication Device.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414